DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 12-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0059154), in view of Caron (US 2001/0010303), Muenzberg (US 2006/0007641), and Hsiao (US 2013/0280519), Lim (US 2015/0076683), and  Segawa (US 9,066,439).
Regarding claim 1, Liu, figure 1, discloses a lamination circuit board structure comprising: a printed circuit board substrate (40) including wiring traces (42) on a first wiring face thereof; a prepreg layer (44) formed over the first wiring face of the printed circuit board substrate; the prepreg layer having no wiring traces formed thereon (see figure, considering the traces 41 formed on the layer 75 above prepreg layer; and a patch (75, solder resist) formed from a non-conductive substrate having wiring traces (41) formed on a wiring face thereof, the patch having a uniform thickness (see figure) laminated to the prepreg layer (see figure), and oriented with its wiring face in contact with and pressed into the prepreg layer, portions of the prepreg layer filling interstices between the wiring traces on the patch (see figure).  

Caron (US 2001/0010303), discloses a circuit board with flexible solder resist (paragraph 0021).
Muenzberg (US 2006/0007641), discloses a circuit board with flexible solder resist (paragraph 0035).
Hsiao discloses the non-conductive layer as a solder mask comprises polyimide (claims 12 and 13, which is flexible, as the structure is flexible substrate).
Lim discloses the protection layer includes bendable / flexible material for example tape (paragraph 0055, 0073).
Therefore, it would have been obvious to be a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Liu with the non-conductive patch being flexible, as taught by Caron, Muenzberg, Hsiao, and Lim, in order to have a relative flexibility and avoid any crack during bending.
Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding the limitation, “the patch having an area smaller than an area of the prepreg layer.” The patch will be formed on the surface area to be protected, or the surfaces area on which additional component are to be mounted.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Liu with the patch having an area smaller than an area of the prepreg layer, as taught by Segawa, in order to have protection in the desired area.
Additionally, a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Therefore, the modified board of Liu meets the limitation.

Regarding claim 2, the modified board of Liu further discloses at least one opening (opening where element 411 are formed) formed through the non-conductive substrate of the patch and communicating with at least one wiring trace on the wiring face of the patch; and a conductive material (obvious in order to interconnect with other element to be mounted, for example element 41 in the prior art to Segawa, figure 3) disposed in each of the at least one opening and in electrical contact with the at least one wiring trace on the wiring face of the patch (see figure).

Regarding claim 3 and 4, the modified board of Liu does not disclose wherein the conducting material disposed in each of the at least one openings and in contact with the exposed at least one wiring trace is a solder bump (claim 3), and wherein the 
However, use of solder and conductive ink is old and known in the art for necessary interconnection. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, Liu meets the limitation.

Regarding claim 8, the modified board of Liu further discloses conductive traces (121) on a second wiring face of the printed circuit board substrate; a first conductive via (via formed in layer 120) formed through the printed circuit board substrate making electrical contact between one of the wiring traces on the first wiring face of the printed circuit board substrate and one of the wiring traces on the second wiring face of the printed circuit board substrate (see figure); and  3PATENTAttorney Docket No. 18180US02a second conductive via (via in layer 110) formed through the prepreg layer and in electrical contact with a wiring trace on the patch (see figure). 

Regarding claim 9, the modified board of Liu further discloses the second conductive via is in electrical contact with the wiring trace on the first wiring face of the printed circuit board substrate (see figure).  

Regarding claim 12, the modified board of Liu further disclose where the non-conductive substrate of the patch is formed from polyimide (Obvious as disclosed by 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, Liu meets the limitation.

Regarding claim 13, the modified board of Liu further disclose where the patch has an area smaller than 1000mm2 (not explicitly disclosed but the size of the patch would be selected based on the desired interconnection area). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 19, the modified board of Liu disclose patch comprising: a flexible non-conductive thin substrate having a uniform thickness and having an area smaller than 1000 mm2, the flexible non-conductive substrate having a wiring face (see figure); and a conductive material layer formed on a wiring surface of the non- conductive substrate, regions of the conductive material layer etched away to define a plurality of wiring traces on the wiring face of the non-conductive flexible substrate (obvious as applied to claims 1 and 13 above), at least some of the wiring traces having widths no wider than 50 µ (obvious in order to have desired current carrying capacity).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Liu, as applied to claim 19 above, and further in view of Valluri (US 6,507,100), and Chang (US 7,266,888).
Regarding claim 20, the modified board of Liu does not disclose regions of conductive material etched away to form areas of conductive material disposed between and insulated from the wiring traces. 
Valluri (US 6,507,100), figure 3, discloses a board with areas of conductive
material between the wirings.
Chang (US 7,266,888), figure 3, discloses a board with areas of conductive
material between the wirings.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Liu with regions of conductive material etched away to form areas of conductive material disposed between and insulated from the wiring traces, as taught by Valluri and Chang, in order to control the amount of copper on the layer to avoid the mismatch of thermal expansion, including warping of the board.
Regarding, limitation the regions of the conductive material etched away to form areas of conductive material disposed between and insulated from the wiring traces, is a process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada (US 7,964,800).
Regarding claim 19, Kitada disclose patch comprising: a flexible non-conductive thin substrate (10) having a uniform thickness the non-conductive flexible substrate having a wiring face; and a conductive material layer formed on a wiring surface of the non- conductive substrate, regions of the conductive material layer etched away to define a plurality of wiring traces on the wiring face of the non-conductive flexible substrate (column 5, line 32-45, additionally limitation the conductive material layer etched away to define a plurality of wiring traces is a process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 111 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985 ), at least some of the wiring traces having widths no wider than 50 µ (column 5, line 32-45). 
Kitada does not explicitly disclose the patch having an area smaller than 1000mm2. However, it is obvious to design a patch having desired area.
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Kitada, as applied to claim 19 above, and further in view of Valluri (US 6,507,100), and Chang (US 7,266,888).
Regarding claim 20, the modified board of Kitada does not disclose regions of conductive material etched away to form areas of conductive material disposed between and insulated from the wiring traces. 
Valluri (US 6,507,100), figure 3, discloses a board with areas of conductive
material between the wirings.
Chang (US 7,266,888), figure 3, discloses a board with areas of conductive
material between the wirings.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Kitada with regions of conductive material etched away to form areas of conductive material disposed between and insulated from the wiring traces, as taught by Valluri and Chang, in order to control the amount of copper on the layer to avoid the mismatch of thermal expansion, including warping of the board.
Regarding, limitation the regions of the conductive material etched away to form areas of conductive material disposed between and insulated from the wiring traces, is a process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process .

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, regarding the old rejection with Baek (which is applicable to the present rejection with Liu), the applicant argues that Baek reference does not disclose the prepreg layer without wiring and the patch with the wiring. However, that structure is before lamination. The final structure of the claim as recited, read on the prior art to Baek (or for that matter, on the prior art to Liu). This is a structural claim. As the structure of the Baek (and Liu) read on the structure, Baek (Liu) meets the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Son (US 2012/0153445), figure 5 and 6, discloses a laminated circuit board structure with a prepreg layer (134), and a patch (solder resist 139) having traces (136).
Shin (US 7,759,552), figure 3, discloses a patch with a flexible substrate and wirings formed on the substrate with width of the wiring to be 50 µm (column 5, line 60-62).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / August 12, 2021